Order entered November 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01390-CV

                      BRIAN ANTHONY BERARDINELLI, Appellant

                                                V.

                             NOVA LYNNE PICKELS, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-10998

                                            ORDER
       We GRANT appellant’s November 24, 2013 motion for an extension of time to file an

amended brief.    We ORDER the amended brief tendered to this Court by appellant on

November 5, 2013 filed as of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE